This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 COREY POLEN,

 3          Worker-Appellant,

 4 v.                                                                                   NO. 32,538

 5 DOTCO and BUILDER’S TRUST,

 6          Employer/Insurer-Appellee.

 7 APPEAL FROM THE WORKERS’ COMPENSATION ADMINISTRATION
 8 Terry S. Kramer, Workers’ Compensation Judge

 9 Titus & Murphy Law Firm
10 Victor A. Titus
11 Farmington, NM

12 for Appellant

13 Yenson, Allen & Wosick, P.C.
14 Joseph P. Turk
15 Albuquerque, NM

16 for Appellee

17                                 MEMORANDUM OPINION

18 VANZI, Judge.
1       Summary reversal was proposed for the reasons stated in the notice of proposed

2 summary disposition. No memorandum opposing summary reversal has been filed

3 and the time for doing so has expired.

4       REVERSED.

5       IT IS SO ORDERED.

6                                          __________________________________
7                                          LINDA M. VANZI, Judge

8 WE CONCUR:



 9 _________________________________
10 JONATHAN B. SUTIN, Judge



11 _________________________________
12 M. MONICA ZAMORA, Judge




                                             2